DETAILED ACTION
The office action is in response to application filed on 2-4-21. Claims 1-2 and 6-7 are pending in the application and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted filed before the mailing of a first Office action on the merits. The submission is in compliance with the provisions of 37 CFR 1.97(b) (3). Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 
Claims 1-2 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0039298 HERZOG to (“HERZOG”) in view of US 2016/0336623 to Nayar et al. (“Nayar”).
Regarding claim 1, HERZOG discloses an  electric vehicle (abstract, electric vehicle) comprising: an AC inlet (fig. 1, CS) connectable with an AC power supply outside the vehicle (transformer 9); a main battery (1); and a power unit (EV) connected to the main battery by a first battery power cable (L) and a second battery power cable (L1), and connected to the AC inlet by an AC inlet power cable (S3 and S4), wherein inside the power unit, the AC inlet power cable is connected to the second battery power cable via an AC/DC converter (fig. 1, AC/DC converter 5), and the first battery power cable is connected to a power cable of a device (para; 0031, high-voltage consumers in the high-voltage intermediate circuit (e.g., an electrical air-conditioning unit, 12V DC/DC converter, and the like)) other than the AC/DC converter.
But, HERZOG does not discloses a cross-sectional area of the first battery power cable is larger than a cross-sectional area of the second battery power cable.
However, Nayar discloses a cross-sectional area of the first battery power cable is larger than a cross-sectional area of the second battery power cable (para; 0230, 
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify HERZOG by adding Gauge wires measurement as part of its configuration as taught by Nayar, in order to carry high current to and from the battery.
Regarding claim 2, HERZOG discloses a DC inlet (S3 and S4) connectable with a DC power supply (fig. 1, AC/DC converter 8) outside the vehicle, wherein the power unit is connected to the DC inlet by a DC inlet power cable (S3 and S4), and inside the power unit, the DC inlet power cable is connected to the first battery power cable via a DC relay (S1 and S2).
Regarding claim 6, HERZOG discloses electric vehicle (abstract, electric vehicle) comprising: an AC inlet (fig. 1, CS) connectable with an AC power supply (transformer 9) outside the vehicle; a main battery (1); and a power unit (EV) connected to the main battery by a first battery power cable (L) and a second battery power cable (L1), and connected to the AC inlet by an AC inlet power cable (S3 and S4), between the first battery power cable and the main battery, wherein inside the power unit, the AC inlet power cable is connected to the second battery power cable (fig. 1) via an AC/DC converter (fig. 1, AC/DC converter 5), and the first battery power cable is connected to a power cable of a device (para; 
But, HERZOG does not discloses a relay 
However, Nayar discloses and a relay (para; 0153, lines 24-27, BMS controller configured to open relays or contactors in response to a measured current that exceeds a pre-determined value during charging, discharging)
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify HERZOG by adding relay as part of its configuration as taught by Nayar, in order the battery is operated outside its safe operating conditions.
Regarding claim 7, HERZOG discloses an electric vehicle (abstract, electric vehicle) comprising: an AC inlet (fig. 1, CS) connectable with an AC power supply (transformer 9) outside the vehicle; a main battery (1); and a power unit (EV) connected to the main battery by a first battery power cable (L) and a second battery power cable (L1), and connected to the AC inlet by an AC inlet power cable (S3 and S4), between the second battery power cable and the main battery, wherein inside the power unit, the AC inlet power cable is connected to the second battery power cable (fig. 1) via an AC/DC converter (fig. 1, AC/DC converter 5), and the first battery power cable is connected to a power cable of a device (para; 
But, HERZOG does not discloses a relay 
However, Nayar discloses and a relay (para; 0153, lines 24-27, BMS controller configured to open relays or contactors in response to a measured current that exceeds a pre-determined value during charging, discharging)
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify HERZOG by adding relay as part of its configuration as taught by Nayar, in order the battery is operated outside its safe operating conditions.
Response to argument
 Applicant’s argument filed on 2-4-21 with respect to claims 1-5 has been fully considered but are moot in view of the new grounds of rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bianco US 2011/0114398 Al- A battery power system for a plug-in hybrid or electric tractor trailer employs a battery module which is carried by the trailer. A cable communicates with the battery module and connects with a 
Ciaccio et al. US 2017/0253231 Al-A power management system for a hybrid vehicle including an engine includes a vehicle power bus distributing power from a battery to vehicle loads. A capacitor includes one of a plurality of supercapacitors and a plurality of ultracapacitors. A starter/generator controller communicates with the capacitor and the battery.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAYAS G YESHAW whose telephone number is (571)270-1959.  The examiner can normally be reached on Mon-Sat 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ESAYAS G YESHAW/Examiner, Art Unit 2836                                                                                                                                                                                                        
/CARLOS AMAYA/Primary Examiner, Art Unit 2836